Inducement Award







































RESONANT INC.
 
RESTRICTED STOCK UNIT AGREEMENT









































































--------------------------------------------------------------------------------

Inducement Award





RESONANT INC.
NOTICE OF RESTRICTED STOCK UNIT GRANT
You have been granted the following Restricted Stock Units (“RSUs”) for shares
of common stock, par value $0.001 per share (“Common Stock”), of Resonant Inc.
(“Resonant” or the “Company”):
Name of Recipient:
George B. Holmes
 
 
Total Number of RSUs:
For 216,000 shares of Common Stock
 
 
Value of Stock on Grant Date:
$1.95 per share
 
 
Grant Date:
February 29, 2016
 
 
Vesting Commencement Date:
February 29, 2016
 
 
Vesting Schedule:
27,000 shares will vest on the Vesting Commencement Date; 27,000 shares will
vest on each of July 1, 2016, October 1, 2016 and January 1, 2017, subject to
accelerated vesting as described below; and 9,000 Shares will vest on the first
business day of each subsequent calendar quarter, commencing April 1, 2017,
until fully vested.
 
 
Partial Accelerated Vesting:
With respect to the shares scheduled to vest on July 1, 2016, October 1, 2016
and January 1, 2017, such 81,000 shares, to the extent then unvested, will
accelerate and become fully vested upon the achievement of the following
performance objective:
 
 
 
The Company enters into a binding written agreement with one of the five largest
mobile phone manufacturers (measured by volume of mobile devices) or with
Skyworks Solutions, Inc., Avago Technologies or Qorvo, Inc., which agreement has
a minimum value to Resonant of at least $20 million within the first two years
of the agreement. Accelerated vesting will occur on the date the Board certifies
the achievement of the performance objective.





--------------------------------------------------------------------------------

Inducement Award

By your signature below, you represent and warrant to and agree with the Company
as follows:
(a)    The RSUs and the shares of Common Stock to be acquired upon their
conversion are being and will be acquired for investment for your account, not
as a nominee or agent, and not with a view to the public resale or distribution
in violation of the Securities Act of 1933, as amended (the “Securities Act”).
(b)    You are an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act. You have experience as an investor in
securities of companies in the development stage and acknowledge that you can
bear the economic risk of your investment in the RSUs and their underlying
securities and have such knowledge and experience in financial or business
matters that you are capable of evaluating the merits and risks of your
investment in the RSUs and their underlying securities and/or have a preexisting
personal or business relationship with the Company and certain of its officers,
directors or controlling persons of a nature and duration that enables you to be
aware of the character, business acumen and financial circumstances of such
persons.
(c)    You have received or have had full access to all the information you
consider necessary or appropriate to make an informed investment decision with
respect to the acquisition of the RSUs and their underlying securities.
(d)    You understand that the RSUs and the underlying securities issuable upon
conversion thereof have not been registered under the Securities Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of your investment intent as expressed herein. You
understands that the RSUs and underlying securities issued upon any conversion
thereof must be held indefinitely unless subsequently registered under the
Securities Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available. All
certificates evidencing securities issued upon conversion of the RSUs shall,
unless and until the issuance thereof is registered under the Securities Act,
bear a restrictive legend in such form as is required or deemed advisable by the
Company under the Securities Act.
By your signature and the signature of the Company’s representative below, you
and the Company agree that the RSUs are granted under and governed by the terms
and conditions of the Restricted Stock Unit Agreement, which is attached hereto
and made a part of this document.


Recipient:
Resonant Inc.
 
 
 
By:   /s/ George B. Holmes
By:
/s/ Terry Lingren
 
 
 
Name: George B. Holmes
Its:
Chief Executive Officer





--------------------------------------------------------------------------------

Inducement Award

RESONANT INC.
Restricted Stock Unit Agreement
1.    Terms. Unless provided otherwise in the Notice of Restricted Stock Unit
Grant (“Notice of Grant”), the following standard terms and conditions
(“Standard Terms”) apply to Restricted Stock Units (“RSUs”) granted to you. Your
Notice of Grant and these Standard Terms constitute the entire understanding
between you and Resonant. Capitalized terms used herein and not defined herein
shall have the meanings given such terms in the Resonant Inc. Amended and
Restated 2014 Omnibus Incentive Plan, as amended from time to time (the “2014
Plan”).


2.    Vesting of RSUs.
(a)    Provided that you continuously provide Service (as defined below) to the
Company from the Grant Date specified in the Notice of Grant through each
vesting date specified in the Notice of Grant, the RSUs shall vest and be
converted into the right to receive the number of shares of Common Stock
specified on the Notice of Grant with respect to such vesting date, except as
otherwise provided in these Standard Terms. If a vesting date falls on a weekend
or any other day on which The Nasdaq Stock Market (“NASDAQ”) is not open,
affected RSUs shall vest on the next following NASDAQ business day.
(b)    RSUs will vest to the extent provided in and in accordance with the terms
of the Notice of Grant and these Standard Terms. Upon termination of your
Service for any reason, any unvested RSUs (after giving effect to any
acceleration of vesting resulting from such termination of Service) will be
cancelled.
(c)    For the purposes of these Standard Terms, the term “Service” means
service to the Company or any of its Subsidiaries as an Employee, Director or
Consultant.
3.    Conversion into Common Stock.
(a)    Shares of Common Stock will be issued or become free of restrictions as
soon as practicable following vesting of the RSUs, provided that you have
satisfied your tax withholding obligations as specified under Section 11 of
these Standard Terms and you have completed, signed and returned any documents
and taken any additional action that the Committee deems appropriate to enable
it to accomplish the delivery of the shares of Common Stock. The shares of
Common Stock will be issued in your name (or may be issued to your executor or
personal representative, in the event of your death or Disablement), and may be
effected by recording shares on the stock records of the Company or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Committee. In no event will the
Company be obligated to issue a fractional share.
(b)    Notwithstanding the foregoing, (i) the Company shall not be obligated to
deliver any shares of Common Stock during any period when the Committee
determines that the conversion of an RSU or the delivery of shares hereunder
would violate any federal, state or other applicable laws and/or may issue
shares subject to any restrictive legends that, as determined by the Company’s
counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
(c)    Notwithstanding anything to the contrary in these Standard Terms or the
applicable Notice of Grant, the Committee may reduce your unvested RSUs if you
change your employment classification from a full-time employee to a part-time
employee.




--------------------------------------------------------------------------------

Inducement Award

(d)    In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
shares of Common Stock or the value thereof, such adjustments and other
substitutions shall be made to the number of shares of Common Stock into which
RSUs convert as specified in the Notice of Grant as the Committee deems
equitable or appropriate taking into consideration the accounting and tax
consequences, including such adjustments in the aggregate number, class and kind
of securities that may be delivered hereunder (including, if the Committee deems
appropriate, the substitution of similar awards denominated in the shares of
another company) as the Committee may determine to be appropriate; provided,
however, that the number of shares of Common Stock into which RSUs convert shall
always be a whole number.
4.    Change in Control. In the event that your Service is terminated for Good
Reason (as defined below) or for reasons other than an act of misconduct (as
described in Section 6 below) upon the occurrence of a Change in Control or
within three (3) months prior thereto or twelve (12) months thereafter (a
“Termination Event”), all unvested RSUs will vest immediately prior to the
effective date of such Termination Event. For purposes hereof, “Good Reason”
means any of the following (without your express written consent and provided
you provide written notice stating in reasonable detail the basis for
termination and a thirty (30)-day opportunity to cure to the Company): (i) a
material reduction in your responsibilities or duties as such responsibilities
or duties exist on the date that is three (3) months prior to the Change in
Control, except in the event of a termination for an act of misconduct (as
described in Section 6 below), death or disability or your resignation other
than for Good Reason; (ii) a reduction of your base salary as it exists on the
date that is three (3) months prior to the Change in Control unless such
reduction (x) is in connection with concurrent and proportional reductions in
the salaries of other employees of the Company, which reductions have been
approved by the Board, and (y) reduce your base salary to no less than 80% of
your base salary immediately before such reduction; or (iii) any relocation by
the Company of your place of employment that would increase your one-way commute
to the place of employment by more than fifty (50) miles when compared to your
commute immediately prior to the relocation. The rights provided for in this
Section 4 are in addition to any other rights provided for in any other
agreement you have with the Company.
5.    Leaves of Absence. For any purpose under these Standard Terms, your
Service shall be deemed to continue while you are on a bona fide leave of
absence, to the extent required by applicable law. To the extent applicable law
does not require such a leave to be deemed to continue your Service such Service
shall be deemed to continue if, and only if, expressly provided in writing by
the Committee or an executive officer of the Company or Subsidiary for whom you
provide Service.
6.    Suspension or Termination of RSUs for Misconduct. If at any time the
Committee reasonably believes that you have committed an act of misconduct as
described in this Section 6, the Committee may suspend the vesting of your RSUs
pending a determination of whether an act of misconduct has been committed. If
the Committee determines that you have committed an act of embezzlement, fraud,
dishonesty, nonpayment of any obligation owed to the Company, breach of
fiduciary duty or deliberate disregard of Company rules resulting in loss,
damage or injury to the Company, or if you make an unauthorized disclosure of
any Company trade secret or confidential information, engage in any conduct
constituting unfair competition, induce any customer to breach a contract with
the Company or induce any principal for whom the Company acts as agent to
terminate such agency relationship, all RSUs not vested as of the date the
Committee was notified that you may have committed an act of misconduct shall be
cancelled and neither you nor any beneficiary shall be entitled to any claim
with respect to the RSUs whatsoever. Any determination by the Committee with
respect to the foregoing shall be final, conclusive, and binding on all
interested parties.




--------------------------------------------------------------------------------

Inducement Award

7.    Termination of Service.
(a)    Except as expressly provided otherwise in these Standard Terms, if your
Service terminates for any reason, whether voluntarily or involuntarily, other
than on account of death, Disablement (defined below), Retirement (defined
below) or discharge for misconduct, all unvested RSUs shall be cancelled on the
date of Service termination, regardless of whether such Service termination is
voluntary or involuntary.
(b)    For purposes of this Section 7, your Service is not deemed terminated if,
prior to sixty (60) days after the date of termination of your Service, you are
re-engaged by the Company or a Subsidiary on a basis that would make you
eligible for future RSU grants, nor would your transfer from the Company to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to the
Company be deemed a termination of your Service. Further, your provision of
service as an employee, director or consultant to any partnership, joint venture
or corporation not meeting the requirements of a Subsidiary in which the Company
or a Subsidiary is a party shall be considered Service for purposes of this
provision if either (a) the entity is designated by the Committee as a
Subsidiary for purposes of this provision or (b) you are specifically designated
as providing Service for purposes of this provision.
8.    Death. If you die while you are a Service provider, your RSUs will become
one hundred percent (100%) vested.
9.    Disability.
(a)    Except as expressly provided otherwise in these Standard Terms, if your
Service terminates as a result of Disablement, your RSUs will become one hundred
percent (100%) vested upon the later of the date of termination of your Service
due to your Disablement or the date of determination of your Disablement.
(b)    For purposes of these Standard Terms, “Disablement” means your inability
to perform the essential duties, responsibilities and functions of your position
with the Company or a Subsidiary for a continuous period of one hundred eighty
(180) days as a result of any mental or physical disability or incapacity, as
determined under the definition of disability in the Company’s long-term
disability plan so as to qualify you for benefits under the terms of that plan
or as determined by the Committee to the extent that no such plan is then in
effect. You shall cooperate in all respects with the Company if a question
arises as to whether you have become disabled (including, without limitation,
submitting to an examination by a medical doctor or other health care specialist
selected by the Company and authorizing such medical doctor or such other health
care specialist to discuss your condition with the Company).
10.    Retirement. For purposes of these Standard Terms, “Retirement” shall mean
either Standard Retirement (as defined below) or the Rule of 75 (as defined
below). Upon your Retirement, the vesting of your RSUs, to the extent that they
had not vested on or prior to the date of your Retirement, shall be accelerated
as follows:
(a)    If you retire at or after age sixty (60) (“Standard Retirement”), you
will receive one (1) year of additional vesting from your date of Retirement for
every five (5) years that you have provided Service (measured in complete, whole
years). No vesting acceleration shall occur for any periods of Service of less
than five (5) years; or
(b)    If, when you terminate Service, your age plus years of Service (in each
case measured in complete, whole years) equals or exceeds seventy-five (75)
(“Rule of 75”), you will receive accelerated vesting of any portion of the RSUs
that would have vested prior to one (1) year from the date of your Retirement.
You will receive vesting acceleration pursuant to either Standard Retirement or
the Rule of 75, but not both. Remaining unvested RSUs shall be cancelled as of
the date of your Retirement.




--------------------------------------------------------------------------------

Inducement Award

11.    Tax Withholding.
(a)    To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of vesting of an RSU and, if
applicable, any sale of shares of Common Stock. The Company shall not be
required to issue or lift any restrictions on shares of Common Stock or to
recognize any purported transfer of shares of Common Stock until such
obligations are satisfied. The Committee may permit these obligations to be
satisfied by having the Company withhold a portion of the shares of Common Stock
that otherwise would be issued to you upon vesting of the RSUs, or to the extent
permitted by the Committee, by tendering shares of Common Stock previously
acquired.
(b)    You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Committee or the Company
takes or any transaction pursuant to this Section 11 with respect to any tax
withholding obligations that arise in connection with your RSUs. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of
your RSUs or the subsequent sale of any of the shares of Common Stock underlying
your RSUs that vest. The Company does not commit and is under no obligation to
administer the Plan in a manner that reduces or eliminates your tax liability.
12.    Transferability; Rights as a Stockholder.
(a)    Unless otherwise provided by the Committee, each RSU shall be
transferable only:
(i)    pursuant to your will or upon your death to your beneficiaries;
(ii)    by gift to your Immediate Family (defined below), corporations whose
only shareholders are you or members of your Immediate Family, partnerships
whose only partners are you or members of your Immediate Family, limited
liability companies whose only members are you or members of your Immediate
Family, or trusts established solely for the benefit of you or members of your
Immediate Family;
(iii)    by gift to a foundation in which you and/or members of your Immediate
Family control the management of the foundation’s assets; or
(iv)    for charitable donations;
provided that such permitted assignee shall be bound by and subject to all of
the terms and conditions of the Notice of Grant and these Standard Terms
relating to the transferred RSUs and shall execute an agreement satisfactory to
the Company evidencing such obligations; and provided, further, that you shall
remain bound by the terms and conditions of the Notice of Grant and these
Standard Terms.
(b)    For purposes of these Standard Terms, “Immediate Family” is defined as
your spouse or domestic partner, children, grandchildren (including any adopted
and step children or grandchildren), parents, grandparents or siblings. Any
purported assignment, transfer or encumbrance that does not qualify under
Section 12(a) above shall be void and unenforceable against the Company. Any RSU
transferred by you pursuant to this section shall not be transferable by the
recipient except by will or the laws of descent and distribution. The
transferability of RSUs is subject to any applicable laws of your country of
residence or employment.
(c)    You will have the rights of a stockholder only after shares of Common
Stock have been issued to you following vesting of your RSUs and satisfaction of
all other conditions to the issuance of those shares as set forth in these
Standard Terms. RSUs shall not entitle you to any rights of a stockholder of
Common Stock and there are no voting or dividend rights with respect to your
RSUs. RSUs shall remain terminable




--------------------------------------------------------------------------------

Inducement Award

pursuant to these Standard Terms at all times until they vest and convert into
shares. As a condition to having the right to receive shares of Common Stock
pursuant to your RSUs, you acknowledge that unvested RSUs shall have no value
for purposes of any aspect of your Service relationship with the Company.
13.    Disputes. Any question concerning the interpretation of these Standard
Terms, your Notice of Grant or the RSUs, any adjustments required to be made
thereunder, and any controversy that may arise under the Standard Terms, your
Notice of Grant or the RSUs shall be determined by the Committee (including any
person(s) to whom the Committee has delegated its authority) in its sole and
absolute discretion. Such decision by the Committee shall be final and binding
unless determined pursuant to Section 15(g) to have been arbitrary and
capricious.
14.    Amendments. The RSUs may be amended or altered by the Committee to the
same extent as the Committee may amend or alter Awards granted pursuant to the
2014 Plan.
15.    Other Matters.
(a)    Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by these Standard Terms and your Notice of Grant. The grant of RSUs
to you in any one year, or at any time, does not obligate the Company or any
Subsidiary to make a grant in any future year or in any given amount and should
not create an expectation that the Company or any Subsidiary might make a grant
in any future year or in any given amount.
(b)    RSUs are not part of your Service contract (if any, unless otherwise
specified therein), your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.
(c)    Notwithstanding any other provision of these Standard Terms, if any
changes in the financial or tax accounting rules applicable to the RSUs covered
by these Standard Terms shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Company, the Committee may, in its sole discretion, modify
these Standard Terms or cancel and cause a forfeiture with respect to any
unvested RSUs at the time of such determination.
(d)    Nothing contained in these Standard Terms creates or implies an
employment contract or term of employment upon which you may rely.
(e)    Notwithstanding any provision of these Standard Terms or the Notice of
Grant to the contrary, if, at the time of your termination of Service with the
Company, you are a “specified employee” as defined in Section 409A of the Code,
and one or more of the payments or benefits received or to be received by you
pursuant to the RSUs would constitute deferred compensation subject to Section
409A, no such payment or benefit will be provided under the RSUs until the
earliest of (A) the date which is six (6) months after your “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or (C)
the effective date of a “change in the ownership or effective control” of the
Company (as such term is used in Section 409A(a)(2)(A)(v) of the Code). The
provisions of this Section 15(e) shall only apply to the extent required to
avoid your incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder. In
addition, if any provision of the RSUs would cause you to incur any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.




--------------------------------------------------------------------------------

Inducement Award

(f)    Notwithstanding any provision of these Standard Terms or the Notice of
Grant to the contrary, if the Company determines, based upon the advice of the
tax advisors for the Company, that part or all of the consideration,
compensation or benefits to be paid to you pursuant to the RSUs constitute
“parachute payments” under Section 280G(b)(2) of the Code, then, if the
aggregate present value of such parachute payments, singularly or together with
the aggregate present value of any consideration, compensation or benefits to be
paid to you under any other plan, arrangement or agreement which constitute
“parachute payments” (collectively, the “Parachute Amount”) exceeds 2.99 times
your “base amount,” as defined in Section 280G(b)(3) of the Code (the “Base
Amount”), the amounts constituting “parachute payments” which would otherwise be
payable to you or for your benefit shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Base Amount (the “Reduced
Amount”). In the event of a reduction of the payments that would otherwise be
paid to you, then the Company may elect which and how much of any particular
entitlement shall be eliminated or reduced and shall notify you promptly of such
election; provided, however, that the aggregate reduction shall be no more than
as set forth in the preceding sentence of this Section 15(f). Within ten (10)
days following such election, the Company shall pay you such amounts as are then
due pursuant to the RSUs and shall pay you in the future such amounts as become
due pursuant to the RSUs. As a result of the uncertainty in the application of
Section 280G of the Code at the time of a determination hereunder, it is
possible that payments will be made by the Company which should not have been
made (“Overpayment”) or that additional payments which are not made by the
Company pursuant to this Section 15(f) should have been made (“Underpayment”).
In the event of a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations or tax law, that an Overpayment has been made, any
such Overpayment shall be treated for all purposes as a loan to you that you
shall repay to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. In the event of a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations or tax law pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to you or
for your benefit, together with interest at the applicable federal rate provided
for in Section 7872(f)(2) of the Code.
(g)    Because these Standard Terms relate to terms and conditions under which
you may be issued shares of Common Stock, an essential term of these Standard
Terms is that it shall be governed by the laws of the State of Delaware, without
regard to choice of law principles of Delaware or other jurisdictions. Any
action, suit, or proceeding relating to these Standard Terms or the RSUs granted
hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.
(h)    Copies of the Company’s Annual Report to Stockholders for its latest
fiscal year and the Company’s latest quarterly report are available, without
charge, at the Company’s business office.
(i)    Any notice required by these Standard Terms shall be given in writing and
shall be deemed effective upon personal delivery or upon deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to you at the address set forth in the
records of the Company. Notice shall be addressed to the Company at:
 
Resonant Inc.
 
 
110 Castilian Drive., Suite 100
 
 
Goleta, CA 93117
 
 
Attention: Compensation Committee
 



